DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim 5 is interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claim 5, “a handling procedure acquisition unit, including one or more computers, configured to acquire a handling procedure group including at least one handling procedure regarding a failure”. The corresponding structure is referred to in the specification (Fig. 2, element 121, par 82; Fig. 1, elements {1, 12}, par 20; par 85). 
“a handling influence acquisition unit, including one or more computers, configured to acquire, with respect to each handling procedure of the handling procedure group, a degree of influence of performing the handling procedure”. The corresponding structure is referred to in the specification (Fig. 2, element 122, par 24, par 82; Fig. 1, elements {1, 12}, par 20; par 85).
“a handling procedure selection unit, including one or more computers, configured to select a handling procedure to be performed based on (i) whether or not a worker is needed and (ii) the degree of influence”. There is no corresponding algorithm disclosed for a handling procedure selection unit selecting a handling procedure to be performed based on (i) whether or not a worker is needed and (ii) the degree of influence.
“a countermeasure selection unit, including one or more computers, configured to assign the selected handling procedure to a performable countermeasure based on a handling deadline regarding the service quality specification”. There is no corresponding algorithm disclosed for a countermeasure selection unit assigning the selected handling 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat,
Claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding Claim 5, there is no corresponding algorithm disclosed for a handling procedure selection unit selecting a handling procedure to be performed based on (i) whether or not a worker is needed and (ii) the degree of influence, and a countermeasure selection unit, including one or more computers, configured to assign the selected handling procedure to a performable countermeasure based on a handling deadline regarding the service quality specification.
Therefore, Claim 5 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Louca et al (“Louca”, US 10484257) in view of Singh et al (“Singh”, US 20190102719).
Regarding Claim 1, Louca teaches a monitoring and maintenance method, to be executed by one or more computers, of monitoring a service regarding which a service quality specification is specified, and of assigning a countermeasure from among an automatic handling for automatically handling a failure without needing a worker, a planned maintenance for a worker handling a failure in a predetermined time slot, and an immediate action for a worker immediately handling a failure, the monitoring and maintenance method comprising: 
acquiring a handling procedure group including at least one handling procedure regarding a failure (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 64-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure.); 
acquiring, with respect to each handling procedure of the handling procedure group, a degree of influence of performing the handling procedure (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 64-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure. The degree of influence is the device score.); 
selecting a handling procedure to be performed based on (i) whether or not a worker is needed and (ii) the degree of influence (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 64-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure. The degree of influence is the device score.).
Louca does not explicitly teach assigning the selected handling procedure to a performable countermeasure based on a handling deadline regarding the service quality specification.
Singh teaches assigning the selected handling procedure to a performable countermeasure based on a handling deadline regarding the service quality specification (par 124-125; par 137-138; The selected handling procedure is the priority of when an incident needs to be resolved. The performable countermeasure is the resolving of an incident. The handling deadline is the time period specified by the SLA. The service quality specification is the SLA.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Louca with the SLA of Singh because it allows for system issues to be resolved within an acceptable time frame. The KPI dashboards of Singh further allow for the tracking of resolved incidents and whether or not they met the SLA (Fig. 6B, elements {622, 628} par 137-138), in order to keep track of incident resolution performance.
	Regarding Claim 2, Louca and Singh teach the monitoring and maintenance method according to claim 1.
further comprising: detecting a failure by monitoring service quality for each unit regarding which the service quality is specified, and comparing the service quality against performing comparison with the service quality specification.  
	Singh teaches further comprising: detecting a failure by monitoring service quality for each unit regarding which the service quality is specified (Fig. 6B, elements {622, 628}, par 137-138; par 124-125), 
and comparing the service quality against performing comparison with the service quality specification (Fig. 6B, elements {622, 628}, par 137-138; par 124-125; The service quality is the time taken to resolve an incident. The service quality specification is the SLA.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Louca with the SLA of Singh because it allows for system issues to be resolved within an acceptable time frame. The KPI dashboards of Singh further allow for the tracking of resolved incidents and whether or not they met the SLA (Fig. 6B, elements {622, 628} par 137-138), in order to keep track of incident resolution performance.
	Regarding Claim 3, Louca and Singh teach the monitoring and maintenance method according to claim 1. 
Louca further teaches further comprising: assigning the planned maintenance for handling the failure (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 64-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure.).  

Louca does not explicitly teach assigning, based on an occurred failure not violating the service quality specification, the planned maintenance.  
Singh teaches assigning, based on an occurred failure not violating the service quality specification, the planned maintenance (Fig. 6B, elements {622, 628}, par 137-138; par 124-125; The service quality is the time taken to resolve an incident. The service quality specification is the SLA. Maintenance issues are assigned and resolved even if the resolution time of an incident does not violate the SLA.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Louca with the SLA of Singh because it allows for system issues to be resolved within an acceptable time frame. The KPI dashboards of Singh further allow for the tracking of resolved incidents and whether or not they met the SLA (Fig. 6B, elements {622, 628} par 137-138), in order to keep track of incident resolution performance.
	Regarding Claim 4, Louca and Singh teach the monitoring and maintenance method according to claim 1.
Louca further teaches wherein, in the selecting a handling procedure, whether or not automatic execution of a handling procedure is possible is determined based on the degree of influence (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 64-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure. The degree of influence is the device score.), 
and if a handling procedure assigned to the planned maintenance or the immediate action cannot be performed, the handling procedure is selected again, after a criterion for determining whether or not automatic execution is possible is relaxed (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 64-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure. The degree of influence is the device score. The handling procedure is selected again when automatic remediation fails again and a network technician is dispatched to manually address the issue. The criterion is when the task arbitration engine still determines that the automated remediation tasks are not being performed successfully.).  
Regarding Claim 5, Louca teaches a monitoring and maintenance apparatus that is configured to monitor a service regarding which a service quality specification is specified, and that is configured to assign 
a handling procedure acquisition unit, including one or more computers, configured to acquire a handling procedure group including at least one handling procedure regarding a failure (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 41-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure. The handling procedure acquisition unit is the one or more computing devices used to perform the process 700 of Fig. 7.); 
a handling influence acquisition unit, including one or more computers, configured to acquire, with respect to each handling procedure of the handling procedure group, a degree of influence of performing the handling procedure (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 41-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure. The degree of influence is the device score. The handling influence acquisition unit is the one or more computing devices used to perform the process 700 of Fig. 7.); 
a handling procedure selection unit, including one or more computers, configured to select a handling procedure to be performed based on (i) whether or not a worker is needed and (ii) the degree of influence (Fig. 7, elements {702, 704, 706, 708, 710, 712}, Col. 17 lines 41-67, Col. 18 lines 1-67; Col. 19 lines 1-17; The group of handling procedures is whether the issues are remediated automatically or manually. For example, automatically remediating an issue is a handling procedure, while manually remediating an issue is another handling procedure. The degree of influence is the device score. The handling procedure selection unit is the one or more computing devices used to perform the process 700 of Fig. 7.); 
a countermeasure selection unit, including one or more computers, configured to assign the selected handling procedure to a performable countermeasure based on a handling deadline regarding the service quality specification.  
Singh teaches a countermeasure selection unit, including one or more computers, configured to assign the selected handling procedure to a performable countermeasure based on a handling deadline regarding the service quality specification (par 124-125; par 137-138; Fig. 1, element 100, par 52; The selected handling procedure is the priority of when an incident needs to be resolved. The performable countermeasure is the resolving of an incident. The handling deadline is the time period specified by the SLA. The service quality specification is the SLA. The countermeasure selection unit is the computer used to perform the operations disclosed by Singh.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Louca with the SLA of Singh because it allows for system issues to be resolved within an acceptable time frame. The KPI dashboards of Singh further allow for the tracking of resolved incidents and whether or not they met the SLA (Fig. 6B, elements {622, 628} par 137-138), in order to keep track of incident resolution performance.
Regarding Claim 6, Claim 6 can be rejected with the same reasoning as Claim 1.
Regarding Claim 7, Claim 7 can be rejected with the same reasoning as Claim 2.
Regarding Claim 8, Claim 8 can be rejected with the same reasoning as Claim 3.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning as Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bridges et al (US 20180373578), Abstract - Systems and methods for predictive technology incident reduction are disclosed. In one embodiment, in an information processing apparatus comprising at least one computer processor, a method for predictive technology incident reduction may include: (1) receiving a change record for a proposed change to a computer application or a computer network infrastructure; (2) analyzing the potential change for an adverse potential cross impact with another computer application or a computer system; (3) predicting a probability of failure and an impact of the proposed change using a model; (4) in response to a low predicted probability of failure, or a high predicted probability of failure with a low predicted impact: approving the proposed change; and implementing the proposed change; and (5) in response to a high predicted probability of failure and a high predicted impact, rejecting the proposed change.
Frascadore et al (US 20140331277)
Subramanian et al (US 20070276631), Abstract - A plurality of causal ladder is assembled in advance from component system events taken from previous system failures. The ladders classify the various transitions the system goes through from one set of observed states to another in multiple stages representing issues of differing urgency, importance and need for remediation. These stages are used at runtime to determine the criticality of any abnormal system activity and to accurately predict the component failure prior to the system crashing. Each ladder comprises a plurality of elevated stages representing criticality of the problem. At runtime, the causal ladder engine correlates real-time events received from the system to stages of one or more pre-constructed causal ladders and identifies a probable problem (and/or the faulty component) from the corresponding causal ladder. The causal ladder engine also determines the stage of the problem from event occurrences. At each stage, a different potential solution is identified for the problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444